Execution Version







AMENDMENT NO. 2 TO THE PURCHASE AGREEMENT

AMENDMENT No. 2 (this “Amendment”), dated as of June 25, 2009, to the Purchase
Agreement, dated as of May 3, 2009 (as amended, the “Purchase Agreement”), among
Milacron Inc., a Delaware corporation, Milacron Plastics Technologies Group
Inc., a Delaware corporation, D-M-E Company, a Delaware corporation (“DME”),
Cimcool Industrial Products Inc., a Delaware corporation, Milacron Marketing
Company, an Ohio corporation, Milacron Canada Ltd., an Ontario corporation,
Milacron Capital Holdings B.V., a Dutch corporation (collectively, the “Sellers”
or the “Debtors”), and MI 363 Bid LLC, a Delaware limited liability company (the
“Purchaser”).  Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Purchase Agreement.

WHEREAS, the Sellers and the Purchaser entered into the Purchase Agreement
pursuant to which the Sellers agreed to sell, and the Purchaser agreed to
purchase, the Purchased Assets, upon the terms and subject to the conditions set
forth therein;

WHEREAS, the Sellers and the Purchaser agreed to amend the Purchase Agreement
pursuant to Amendment No. 1 to the Purchase Agreement, dated June 5, 2009; and

WHEREAS, the parties hereto desire to further amend the Purchase Agreement as
set forth in this Amendment in accordance with Section 11.08 thereof.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Amendment hereby agree as follows:

Section 1.

Amendment to Section 1.01.  

(a)

The definition of “Excluded Taxes” is hereby amended to delete the word “and”
immediately preceding “(iii)” and to insert the following immediately preceding
the period at the end of the definition: “and (iv) for greater certainty, any
Taxes in connection with any Employee Plan subject to Title IV of ERISA
(including, without limitation, any Taxes arising under or in connection with
Section 4006(a)(7) of ERISA)”.

(b)

The definition of “Assumed Payables” is hereby deleted and replaced in its
entirety with the following:

“Assumed Payables” means only Allowed Administrative Claims owed to third party
vendors, suppliers, and other general trade creditors, including payroll
obligations, to the extent incurred by the Sellers in the ordinary course of
business (and not in violation of this Agreement) and solely to the extent such
Claims relate specifically to the operation of the Business between the Petition
Date through Closing; provided that the definition of Assumed Payables
shall exclude all Excluded Liabilities and any Claim based on, in connection
with or related to any Asset or Contract that does not constitute a Purchased
Asset.

(c)

The definition of “Canadian Trade Payables” is hereby amended to replace the
number “750,000” in the third line with “820,000”.





NYDOCS02/874182.8







--------------------------------------------------------------------------------







Section 2.

Amendment to Section 2.02(a)(iii).  Section 2.02(a)(iii) is hereby amended to
insert the following immediately after the semi-colon at the end of the section:
“provided, however, that, for greater certainty, any Taxes in connection with
any Employee Plan subject to Title IV of ERISA (including any Taxes arising
under or in connection with Section 4006(a)(7) of ERISA) shall be Excluded
Liabilities hereunder;”.

Section 3.

Amendment to Section 2.07.  Section 2.07 of the Purchase Agreement is hereby
deleted and replaced in its entirety with the following:

Section 2.07

Closing.  Subject to the terms and conditions of this Agreement, the
consummation of the Transactions shall take place at a closing (the “Closing”)
to be held (i) at the offices of Shearman & Sterling LLP, 599 Lexington Avenue,
New York, New York at 10:00 a.m. New York time, or, in relation to the European
Shares, at a location to be determined by the Purchaser in Amsterdam, the
Netherlands, on July 16, 2009 or, in the event the conditions to the obligations
of the parties hereto set forth in Section 8.01 and Section 8.02 (other than
those conditions that by their nature are to be satisfied at the Closing, but
subject to the fulfillment or waiver of those conditions) have not been
satisfied or waived by such date and time, on the first  Business Day following
such satisfaction or waiver, or (ii) at such other place or at such other time
or on such other date as the Sellers and the Purchaser may mutually agree upon
in writing.  The date of the Closing is herein referred to as the “Closing
Date.”

Section 4.

Amendment to Section 5.23.  Section 5.23 is hereby amended to insert the
following as a new Section 5.23(e):

(e)

Section 5.23(e) of the Sellers’ Disclosure Schedule sets forth a description of
the transaction structure that the Purchaser has decided to implement under this
Section 5.23 and certain rights and obligations of the parties thereunder.

Section 5.

Amendment to the Sellers’ Disclosure Schedule.  

(a)

Section 2.01(b)(vii) of the Sellers’ Disclosure Schedule is hereby amended to
add the following as Excluded Contracts: “Letter Agreement, dated January 24,
2009, between Conway, Del Genio, Gries & Co., LLC and Milacron Inc.”; “Letter
Agreement, dated January 16, 2009, between Rothschild Inc. and Milacron Inc.”;
and “Any Contract between any Seller and a professional service provider
retained in connection with the Cases or any of the transactions contemplated by
the Restructuring Support Agreement”.

(b)

Section 2.02(a)(xi) of the Sellers’ Disclosure Schedule is hereby amended to add
the following Assumed Liability: “Any valid and enforceable warranty obligation
outstanding as of the Closing Date granted by any Seller to any of its customers
with whom the Purchaser transacts business following the Closing Date.”

(c)

The Sellers’ Disclosure Schedule is hereby amended to add as a new Section
5.23(e) the schedule attached hereto as Exhibit A.  

Section 6.

Entire Agreement.  The Purchase Agreement (as amended by this Amendment) and the
Ancillary Agreements constitute the entire agreement of the parties hereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements and





NYDOCS02/874182.8

2




--------------------------------------------------------------------------------







undertakings, both written and oral, among the Sellers and the Purchaser with
respect to the subject matter hereof and thereof.

Section 7.

Severability.  If any term or other provision of this Amendment is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Amendment shall nevertheless remain in full force
and effect for so long as the economic or legal substance of the transactions
contemplated by the Purchase Agreement (as amended by this Amendment) is not
affected in any manner materially adverse to either party hereto.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
the Purchase Agreement (as amended by this Amendment) so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by the Purchase Agreement (as
amended by this Amendment) are consummated as originally contemplated to the
greatest extent possible.

Section 8.

Counterparts.  This Amendment may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

Section 9.

Governing Law.  This Amendment shall be governed by, and construed in accordance
with, the Laws of the State of New York and, to the extent applicable, the
Bankruptcy Code and the CCAA.  The parties hereto agree that the Bankruptcy
Courts shall be the exclusive forums for enforcement of this Amendment and (only
for the limited purpose of such enforcement) submit to the jurisdiction thereof;
provided, that if the U.S. Bankruptcy Court determines that it does not have
subject matter jurisdiction over any action or proceeding arising out of or
relating to this Amendment, then the Debtors and the Purchaser: (a) agree that
all such actions or proceedings shall be heard and determined in a New York
federal court sitting in The City of New York; (b) irrevocably submit to the
jurisdiction of such court in any such action or proceeding; (c) consent that
any such action or proceeding may be brought in such courts and waives any
objection that such party may now or hereafter have to the venue or jurisdiction
or that such action or proceeding was brought in an inconvenient court; and
(d) agree that service of process in any such action or proceeding may be
effected by providing a copy thereof by any of the methods of delivery permitted
by the Purchase Agreement to such party at its address as provided in the
Purchase Agreement (provided that nothing herein shall affect the right to
effect service of process in any other manner permitted by Law).

Section 10.

Full Force and Effect.  Except as amended hereby, the Purchase Agreement shall
remain in full force and effect.




[Remainder of the page intentionally left blank]





NYDOCS02/874182.8

3




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Sellers and the Purchaser have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.


Milacron Inc.

By:  /s/David E. Lawrence           
Name: David E. Lawrence
Title: President and CEO

Milacron Plastics Technologies Group Inc.

By:  /s/David E. Lawrence           
Name: David E. Lawrence
Title: President

D-M-E Company

By:  /s/David E. Lawrence           
Name: David E. Lawrence
Title: President

Cimcool Industrial Products Inc.

By:  /s/David E. Lawrence           
Name: David E. Lawrence
Title: President

Milacron Marketing Company

By:  /s/David E. Lawrence           
Name: David E. Lawrence
Title: President














--------------------------------------------------------------------------------







Milacron Canada Ltd.

By:  /s/David E. Lawrence           
Name: David E. Lawrence
Title: Director

Milacron Capital Holdings B.V.

By:  /s/David E. Lawrence           
Name: David E. Lawrence
Title: Authorized Representative














--------------------------------------------------------------------------------







MI 363 Bid LLC

By:  MI 363 Bid Corporation, its Sole Member

/s/ Michael D. Elkins             
Name: Michael D. Elkins
Title: Director














--------------------------------------------------------------------------------







Exhibit A




Section 5.23(e)




(a)

Purchaser and the Sellers shall implement the G Reorganization Structure under
Section 5.23(b) of the Agreement.  In accordance with the G Reorganization
Structure, the Purchase Agreement Bid Amount due to the Sellers under Section
2.04(f) of the Agreement shall be payable solely in shares of common or
preferred stock (the “Parent Stock”) of MI 363 Bid Corporation, a Delaware
corporation (the “Parent”), and the sole owner of the membership interests of
Purchaser, and shall be allocable among the Sellers on the basis of the fair
market value of their Purchased Assets (net of their Assumed Liabilities), as
agreed by Purchaser and the Sellers prior to the Closing.  For the avoidance of
doubt, at least one (1) share of Parent Stock shall be allocated to each Seller
under this paragraph (a).




(b)

As part of the Closing, the Parent Stock allocated to Sellers other than
Milacron under paragraph (a) hereof shall be transferred to Milacron, and
immediately thereafter, the Parent Stock allocated to Milacron under paragraph
(a) hereof, and the Parent Stock received by Milacron from the other Sellers
under this paragraph (b), shall be transferred to the Sponsors (or other Persons
affiliated with or managed by the Sponsors) free and clear of all Liens, in
proportion to their ownership interests in Parent, in exchange for an amount of
Senior Secured Notes equal to the Purchase Agreement Bid Amount.  The transfers
of Parent Stock under this paragraph (b) shall be considered initial
distributions by the Sellers pursuant to plans of reorganization of the Sellers
within the meaning of section 368 of the Tax Code.  Also pursuant to such plans
of reorganization, the Sellers (other than MCH B.V.) agree to undertake and
complete their liquidations within a reasonable period of time following the
Closing under the direction of the Bankruptcy Courts and in compliance with the
requirements of the Bankruptcy Code or CCAA, as relevant.




(c)

Purchaser and the Sellers agree that the Allocation contemplated by Section
2.05(b) of the Agreement shall not be required under the G Reorganization
Structure, and that the other provisions of Section 2.05, solely to the extent
such provisions relate to the Allocation, shall not apply to the G
Reorganization Structure.





















